Mr. Justice Jones,
3 dissenting. I am unable to concur in the views of Mr. Justice Pope, as to the first exception, because of. the following express statement in the “Case:” “There was, however, a considerable amount of evidence introduced upon both sides as to what it would reasonably have cost to complete the contract between plaintiff and defendant, and full scope and latitude were given to both sides upon this question.” This being so, the ruling of the Circuit Judge must be interpreted consistently with this admitted fact. It is admitted on all sides that appellant was only entitled to prove what it would reasonably cost to complete the work — that was the issue before the jury, not what was actually paid for the work. The amount actually paid may have been too much or too little, and whether too much or too little, would have to be tested by what was reasonable under the circumstances. In the last analysis, the question turned upon what was the reasonable cost, and as to that issue, as stated, full scope and *150latitude was given to appellant. We are bound, therefore, to assume that the ruling of the Circuit Judge was consistent with such statement. Evidence of what was actually paid for the work was not admissible as independent evidence of what the work should reasonably have cost, and this we apprehend was the ruling of the Circuit Judge. At any rate, if appellant was not limited in his proof of what the work should reasonably cost, and it is conceded he was not, there is no reason to disturb the verdict of the jury after such full and fair trial.